Order of the County Court of Nassau county directing plaintiff to make the complaint more definite and certain reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Answer may be served within ten days from service of a copy of the order herein. In our opinion the complaint complies with rule 245 of the Rules of Civil Practice and is sufficiently definite and certain to enable the respondent to answer. . Appeal from order extending respondent’s time to move to make the complaint more definite and certain dismissed as unnecessary, without costs. Lazansky, P. J., Young, Kapper, Scudder and Davis, JJ., concur.